Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 22, 1990, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Three witnesses for the employer testified that claimant admitted to them that on a number of occasions he sold books to students at an unauthorized discount and also at times gave books away free. These activities were not within claimant’s discretion and were done without permission or knowledge of claimant’s manager. Although claimant’s version of the facts differed, this created only a question of credibility for the Unemployment Insurance Appeal Board to resolve (see, Matter of Picciotti [Roberts], 89 AD2d 1030). The admissions here provide ample basis for the conclusion that claimant’s employment was terminated due to misconduct (see, Matter of McGlynn [Levine] 52 AD2d 709). Claimant’s remaining contentions concerning the hearing have been considered and found lacking in merit.
Decision affirmed, without costs. Mahoney, P. J., Casey, Weiss, Mercure and Harvey, JJ., concur.